Citation Nr: 0621744	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky






INTRODUCTION

The veteran served on active duty from August 1968 to May 1971 
and from July 1971 to August 1974.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which granted service connection for the veteran's PTSD and 
assigned a 50 percent disability evaluation, as well as continued 
a previously assigned 10 percent disability evaluation for his 
previously service-connected coronary artery disease (CAD).

In certifying the veteran's appeal to the Board, the RO listed 
the issues on appeal as a claim for an increased disability 
evaluation for PTSD and for an increased disability evaluation 
for CAD.  However, in his VA Form 9 (Appeal to the Board), the 
veteran indicated he was only appealing the disability evaluation 
assigned for his PTSD.  He explicitly omitted any reference to 
the disability evaluation assigned for his CAD.  So his appeal 
only concerns his PTSD, meaning there is only one issue on 
appeal.  38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran's PTSD causes moderate occupational and social 
impairment due to depression, irritability, sleep impairment, 
hyperstartle response, and hypervigilance, but he does not have 
impaired thought processes, pressurized speech, or panic attacks, 
nor does he experience homicidal ideation, hallucinations, or 
delusions.







CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II holding 
does not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see also 
VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 2003).

Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Specifically, VA must 
notify the claimant that "should service connection be awarded, 
a schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the rating 
schedule, found in Title 38, Code of Federal Regulations, to 
provide a disability rating from 0 percent to as much as 
100 percent (depending on the disability involved) based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment."  Id.

Furthermore, the notice must "provide examples of the types of 
medical and lay evidence that the claimant could submit (or ask 
VA to obtain) that are relevant to establishing a disability - 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing 
exceptional circumstances relating to the disability."  Ibid.





In this case at hand, the veteran was sent VCAA letters in 
January and November 2003.  The initial January 2003 letter was 
before the RO's August 2003 decision at issue granting service 
connection for his PTSD - although he was not then notified 
that, upon the grant of service connection for this condition, a 
schedular or extraschedular disability rating would be determined 
by applying relevant diagnostic codes in the rating schedule.  
But the subsequent November 2003 VCAA letter provided this 
information, explaining the type of evidence required to 
substantiate his "downstream" claim for a higher initial rating 
for his PTSD.  And while neither VCAA letter addressed the 
effective date element of his claim, this was nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  This 
is because, as the Board will conclude below, the preponderance 
of the evidence is against his claim for a higher disability 
rating, so any questions concerning the appropriate effective 
date to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions are 
in place to ensure that a claimant receives assistance throughout 
the appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.")

Also bear in mind both VCAA letters indicated what evidence the 
veteran was responsible for obtaining and what VA had done and 
would do in helping him obtain supporting evidence.  Thus, the 
letters satisfied the VCAA notice requirements as expressed by 
the Court in Pelegrini II and Dingess.  There was no specific 
mention, per se, of the "fourth element" discussed in Pelegrini 
II, but the letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content of 
the VCAA notices therefore substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain evidence) 
and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).




Keep in mind, as well, that the veteran initially was provided 
VCAA notice in January 2003, so prior to the RO's initial 
adjudication of his claim for service connection in August 2003.  
Consequently, this complied with the Pelegrini II and Mayfield 
requirement that VCAA notice, to the extent possible, precede the 
RO's initial adjudication.  And in response to his more recent 
VCAA letter in November 2003, the veteran submitted additional 
statements and evidence in support of his claim.  But since then, 
he has not indicated he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the record 
has been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schrafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In addition, as alluded to earlier, where, as here, 
an award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.



According to the current regulations, a mental disorder should be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment . . . ."  See 38 C.F.R. 
§ 4.126(a) (2005).  As mentioned, the veteran's PTSD is presently 
evaluated as 50-percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability evaluation is assigned under this Code 
for occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For the next higher 70 percent evaluation to be warranted, there 
must be occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing these rating criteria in relation to the relevant 
medical evidence, the Board finds the veteran's overall 
disability picture is consistent with the currently assigned 50-
percent rating.  So a higher rating is not warranted.  The most 
persuasive clinical evidence of record does not show he 
experiences severe social impairment, or that he has obsessive 
rituals, incoherent speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, homicidal 
ideation, or an inability to function independently.  There is 
likewise no objective clinical evidence of delusions, 
hallucinations, or panic attacks.  Further, there is no objective 
evidence he is unable to 


function independently in an appropriate and effective manner.  
Whenever examined, he was well groomed and had coherent speech, 
without any impairment in his thought process and memory.  
Moreover, although he reported impaired occupational and social 
function due to his PTSD symptoms, he admitted having good 
relationships with his wife and children and that he had been at 
his job for nearly 19 years.  And despite indications of episodic 
anxiety and constricted affect, he has been alert when evaluated, 
correctly oriented in all spheres (to time, place, person and 
situation), and cooperative with good insight and judgment.

Aside from this, the veteran's Global Assessment of Functioning 
(GAF) score after his June 2003 VA examination, including as a 
result of the impact of his service-connected PTSD, was 52.  The 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual of 
Mental Health Disorders (4th ed.1994) (DSM-IV).

According to DSM-IV, a GAF score in the range of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  See DSM-IV.  See, too, 38 C.F.R. § 4.130.  In 
characterizing the extent of the veteran's resulting social and 
occupational impairment, as reflected in his GAF score, the VA 
examiner determined there is "moderate" impairment in these 
critical respects.  And although the VA examiner's use of this 
descriptive language is not altogether dispositive of the rating 
to be assigned, it is nevertheless probative evidence to be 
considered in making this important determination.  See 38 C.F.R. 
§§ 4.2, 4.6.  So there is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF score, 
since it is commensurate with his current rating.  See 38 C.F.R. 
§ 4.7.





Finally, the Board has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
veteran has not shown that his PTSD causes marked interference 
with his employment (meaning above and beyond that contemplated 
by his current 50 percent schedular rating).  Generally, the 
degrees of disability specified (which here, again, is at the 50-
percent level) compensate veterans for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. 
§ 4.1.  So the fact that the veteran has a 50 percent rating for 
his PTSD is, itself, recognition that he will experience some 
significant measure of social and occupational impairment 
attributable to this condition.  He also has not shown that his 
PTSD necessitates frequent periods of hospitalization.  
His evaluation and treatment, instead, has been on an outpatient 
basis (not inpatient).  And indeed, as already alluded to, he has 
worked full-time at the same employer for nearly 19 years.  So 
there are no legitimate grounds for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 50 percent for PTSD 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


